Citation Nr: 1619463	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to an increased rating for a right inguinal hernia; rated at 0 percent from the start of the appeal period to June 13, 2013; rated at 10 percent from June 13, 2013 to July 24, 2013; rated at 10 percent from September 1, 2014 to December 3, 2014; rated at 30 percent from December 3, 2014 until present. 

2. Service connection for a skin disorder claimed as squamous cell carcinoma, actinic keratosis and lipoma on the bilateral hands. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from August 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas that denied service connection for a skin condition of the bilateral hands and continued a 0 percent rating of a post-operative right inguinal hernia. Subsequently, a January 2015 Decision Review Officer Decision increased the hernia rating to 10 percent effective June 13, 2013, 100 percent effective July 24, 2013, 10 percent effective September 1, 2013, and 30 percent effective from December 3, 2014 until present. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2016 video hearing.


FINDINGS OF FACT

1. Prior to June 13, 2013, there was evidence of a postoperative recurrent hernia which was small and reducible. 

2. Between June 13, 2013 and July 24, 2013, there was evidence of a postoperative recurrent hernia which was small and reducible.

3. Between September 1, 2013, and June 13, 2014, there was evidence of a postoperative recurrent hernia which was small and reducible. 

4. From June 13, 2014, there was evidence of a small, postoperative recurrent hernia which was not readily reducible and has been unoperated. 

5. The weight of the evidence is against finding that the Veteran's claimed skin conditions on his bilateral arms is related to his paint chemical exposure during service. 


CONCLUSIONS OF LAW

1. Prior to June 13, 2013, the criteria for a compensable 10 percent rating for a right inguinal hernia have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

2. Between June 13, 2013 and July 24, 2013, the criteria for a rating greater than 10 percent for a right inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

3. Between September 1, 2013, and June 13, 2014, the criteria for a rating greater than 10 percent for a right inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

4. Between June 13, 2014, and December 3, 2014, the criteria for a 30 percent rating for a right inguinal hernia have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015). 

5. After December 3, 2014, the criteria for a rating greater than 30 percent for a right inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7338 (2015).

6. The criteria to establish service connection squamous cell carcinoma, actinic keratosis and lipoma on the bilateral hands are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

A. Right Inguinal Hernia

The disability is rated under 38 C.F.R. § 4.114, Diagnostic Code (DC or Code) 7338 (2015).  Under this Code, noncompensable rating is assigned for a hernia which has not been operated on, but is remediable, and for a hernia which is small, reducible, or without true hernia protrusion.  A 10 percent rating is awarded on evidence of a postoperative recurrent hernia, readily reducible and well supported by truss or belt.  A hernia which is small, postoperative and recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is afforded a 30 percent rating, while a large, postoperative, recurrent, hernia which is not well supported under ordinary conditions and not readily reducible, or is considered inoperable, calls for a 60 percent rating.  38 C.F.R. § 4.114, DC 7338.

The Veteran has had four surgeries to repair a right inguinal hernia in 1969, 1982, 2009 and July 2013 respectively. 

A. 0 Percent rating from start of appeal period until June 13, 2013. 

The Veteran is currently rated at 0 percent from the December 2010 start of the appeal period until June 13, 2013. This would assume that the Veteran did not have a postoperative recurrent hernia during that time. 

The Veteran reported to the Board that he complained of pain at the location of his hernia surgery in February 2010 but noted that it was determined he did not have a recurring hernia. In February 2011, the Veteran had a VA examination that examined the abdomen and found no evidence of a recurrent hernia. In October 2012, the Veteran had a follow-up appointment with a general surgeon where he continued to complain of pain and discomfort as well as overall weakness and it was still determined that he did not have a recurrent hernia. Overall, the Veteran testified and reported in written statements that he went through several years of pain and discomfort in attempting to prove that he had a recurrent hernia. Finally, on June 13, 2013, the Veteran was scheduled for a July 23, 2013 hernia surgery. 

Despite examinations during this rating period that find no recurrent hernia, the Board accepts the Veteran's testimony that he more likely than not had a recurrent hernia during this time period. It is particularly noteworthy that the Veteran had a third hernia operation in 2009 and also had a recurrent hernia after his July 2013 surgery. 

Therefore, the Board finds that the criteria for an increased rating to 10 percent from the start of the appeal period until June 13, 2013, have been met. 

B. 10 percent rating from June 13, 2013 until July 23, 2013. 

The Board does not find that criteria has been met to increase the currently assigned 10 percent rating which covers the period in which doctors confirmed the recurrent hernia and surgery began on the hernia. Because surgery was scheduled and performed, the criteria for 30 percent is not met because the hernia was remedial and readily reducible at that time. 

C. 10 percent rating from September 1, 2013 until June 13, 2014. 

After the fourth hernia surgery, the Veteran submits in writing and testimony that he continued to feel pain and felt strongly he had a recurrent hernia. The Board accepts the Veteran's testimony that he continued to have a recurrent hernia, but does not find that that hernia was irremediable or not readily reducible to warrant a 30 percent rating at that time. 

D. 10 percent rating from June 13, 2014 to December 3, 2014. 

On June 13, 2014, the Veteran received confirmation from his doctor that the hernia had returned and also was counseled that there were increasing negative ramifications relating to future surgeries. This June 2014 doctor visit is also noted in the December 2014 VA examination. Therefore, at this point, the criteria for a 30 percent rating had been met because the hernia was small, irremediable and not readily reducible. 

E. 30 percent rating from December 3, 2014 until present. 

The criteria for a rating higher than the 30 percent assigned rating for this period have not been met. The VA examination in December 2014 notes that the hernia is small. In order to meet the criteria for the 60 percent rating, the hernia would have to be large. Therefore, the criteria for a rating higher than 30 percent have not been met. 

F. Extraschedular consideration

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization. Moreover, the rating criteria adequately address the Veteran's hernia symptoms. The Veteran's symptoms are primarily associated with having a postoperative recurrent right inguinal hernia present in his stomach. 

II. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A. Skin Disorder

Element (1) of service connection requires a current disability. The Veteran has a current skin condition of squamous cell carcinoma on his left forearm diagnosed in November 2011, actinic keratosis in his bilateral hands diagnosed in April 2013 and lipoma on the left arm diagnosed in September 2009. Therefore, the Veteran satisfies element (1) of a current disability.

Element (2) of service connection requires an in-service incurrence or aggravation of a condition. The service treatment records show and the Veteran acknowledges that there is no reported diagnosis of a skin condition during service.  However, the Veteran contends that his MOS as a painter using solvents, sprays and cleaning equipment caused his skin conditions. 

Element (3) of service connection requires a nexus between the current disability and the Veteran's in-service exposure to chemicals. The Veteran testified that a doctor in the past had told him his current skin conditions were related to his chemical exposure but was unable to provide documentation for the Board. The Veteran also submitted a CDC bulletin which concludes that exposure to chemicals for can cause dermal conditions. Specifically, the Veteran highlights the fact that the CDC notes that exposure to chemicals can cause skin cancers and skin injuries. However, the CDC bulletin does not contemplate the three specific diagnosed conditions that the Veteran has. 

At the December 2014 VA examination, the examiner considered all three of the Veteran's diagnosed skin conditions. The examiner noted that squamous and basal cell carcinomas are both not associated with chemical exposure. The examiner noted that the causes of actinic keratosis are age, sun exposure and fair skin. Finally, the examiner notes that the etiology of lipoma is not well understood but it is not linked the chemical exposure. Therefore, the examiner found it was less likely than not that the Veteran's skin disorders were caused by his exposure to chemicals in service. 

Finally, the Board considered the Veteran's testimony and lay evidence. The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are able to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between his exposure to painting chemicals and current skin disorders of the bilateral hands is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Accordingly, the weight of the evidence is against findings that there is a nexus between the Veteran's skin disorder and service, therefore element (3) of service connection is not met. 

III. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hernia condition and skin disorder.  

ORDER

A rating higher than 0 percent for a right inguinal hernia from start of appeal period until June 13, 2013 is granted and increased to 10 percent. 

A rating higher than 10 percent for a right inguinal hernia from June 13, 2013 until July 23, 2013 is denied. 

A rating higher than 10 percent for a right inguinal hernia from September 1, 2013 until June 13, 2014 is denied. 

A rating higher than 10 percent for a right inguinal hernia from June 13, 2014 to December 3, 2014 is granted and increased to 30 percent. 

A rating higher than 30 percent from December 3, 2014 until present is denied. 

Service connection for a claimed skin disorder of the bilateral hands is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


